Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 05/14/2020. Claims 1-14 and 21-26 are pending in the case. All claims are examined and rejected accordingly.

Information Disclosure Statement
3.	As required by MPEP § 609(c), Applicant’s submission of the Information Disclosure Statement (IDS) dated 05/13/2021, 08/19/2021, 09/16/2021, 01/13/2022, 04/13/2022 and 07/12/2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Duplicate Claim
Applicant is advised that should claim 11 and 14 be found allowable, claim 11 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 -20 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-14 of U.S. Patent No. US 11356434 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims1-20 and 21-26 of the current application are anticipated by Claims 1-3, 5-14 of U.S. Patent No. 11356434  B2.

Examiner Comments
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Horton et al. (Pub. No.: US  20180376313 A1 Pub. Date: April 24, 2014) in view of Fadell et al (Pub No.: US 20150167995 A1 Pub. Date: 2015-06-18) 

Regarding independent Claim 1, 
	Horton teaches a method of controlling an environment using a roaming electronic assistant (see Horton: for example Fig.2, illustrating connected smart home environment that includes a number of smart home devices), comprising:
capturing a plurality of associations of voice commands to device commands coded for a first electronic assistant (EA) device  by a home electronic assistant (EA) client application executing on the first EA device (see Horton: Fig.53, [0621], “voice commands may be captured by the microphone 2220, which may be translated into control signals 2224 associated with these voice commands.”)
where each association links a voice command to a corresponding device command coded for the first EA device (see Horton: Fig.53, [0621], “voice commands may be captured by the microphone 2220, which may be translated into control signals 2224 associated with these voice commands. Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc. Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc.” i.e. the thermostat and the security camera and the fan are the first EA device that are controlled by the voice command is to decrease temperature ); and 
where the first EA device takes action in a home environment based on the voice commands (see for example Horton: Fig.53, [0621],  Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc.” i.e. turning on and off the fan , increasing and decreasing the thermostat is the first EA device and when the voice command is to decrease temperature ); 
sending the associations of voice commands to device commands coded for the first EA device by the EA client application to an EA server application executing on a computer system (see Horton: Fig.5, [0155], “a first application 142 sends a first device request message 144 targeted to a smart home device 10 (e.g., the smart home device 10A) into cloud service(s) 145 (i.e. server application) and, more specifically, to a first application service 146.”) see also  [0623] stating a device may send various information to the smart devices 10A-C via the cloud services 145 and/or API(s) interfacing with the smart 145”)
storing the associations of voice commands to device commands coded for the first EA device by the EA server application (see Horton: Fig.5, [0623], “a device may send various information to the smart devices 10A-C via the cloud services 145 and/or API(s) interfacing with the smart 145. i.e. the cloud services 145 will store the various information set form the smart devices ”)
presenting a user interface to a user in a destination location that prompts the user to define a [setting] command for the at least one device command coded for the second EA device(see Horton : [0687], Fig.59, “the selected location is a personalized location, additional prompts 3410 may be provided. For example, an alarm prompt 3412 may enable a user to input an alarm code that is easy for the user to remember. An environment prompt 3414 may enable the user to input particular environmental settings such as a desired arrival temperature, etc.. , i.e.  the user is provided with an nest web interface to configure and control the smart device such as thermostat setting in the destination environment”), […]
adding at least one association of a voice command to a device command coded for the second EA device to the associations of voice commands for the second EA device based on user input received from the user interface presented in the destination location (see Horton: Fig.59,  because the selected location is a personalized location, additional prompts 3410 may be provided. For example, an alarm prompt 3412 may enable a user to input an alarm code that is easy for the user to remember. An environment prompt 3414 may enable the user to input particular environmental settings such as a desired arrival temperature, etc. In some embodiments, the alarm and/or environmental settings (or any other customizable settings) may be pre-populated or obtained from the user's home 3418 (or other location) settings.”), and
sending the associations of voice commands for the second EA device to a roaming EA client application executing on the second EA device (see Horton: Fig.59, [0688], “based upon the dates selected in the booking service 3402, the cloud services 145 may provide ( send) the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).”)
whereby a user visiting a destination location different from the home environment is able to use voice commands used in the home environment to command the second EA device to take actions in the destination environment ( see Horton: Fig.59, [0687], “an alarm prompt 3412 may enable a user to input an alarm code that is easy for the user to remember. An environment prompt 3414 may enable the user to input particular environmental settings such as a desired arrival temperature, etc. In some embodiments, the alarm and/or environmental settings (or any other customizable settings) may be pre-populated or obtained from the user's home 3418 (or other location) settings. For example, if the user maintains a 78 degree temperature when awake and occupying the house and a 73 degree temperature when sleeping and occupying the house, these temperature settings may automatically be sent and implemented at the user's booked room 3420.”)

	As shown above, Horton teaches a system that uses voice commands to control smart devices and the voice commands will cause the smart device to perform an action in any home environment (see Horton: Fig.53, [0620], “ voice commands may be captured by the microphone 2220, which may be translated into control signals 2224 associated with these voice commands. Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc.).
In addition,  Horton teaches a system that integrates a booking service and that provides or presents a user interface for setting  smart device at a destination environment as shown in Fig. 59. 

However, Horton does not explicitly teach or suggest the system wherein :
building a mapping of the associations of [setting] commands for the first EA device to associations of [setting] commands for a second EA device by the EA server application where each association of a [setting] command for the second EA device links a voice command to a device command coded for the second EA device where the second EA device is different from the first EA device.
determining that at least one device command coded for the second EA device is not mapped to [setting] command associated to a device command coded for the first EA device.
presenting a user interface to a user in a destination location that prompts the user to define a voice command for the at least one device command coded for the second EA device that is not mapped to a voice command associated to a device command coded for the first EA device.

However, Fadell teaches the system wherein :
building a mapping of the associations of [setting] commands for the first EA device to associations of [settings] command for a second EA device by the EA server application where each association of [settings] for the second EA device links a [setting] command to a device command coded for the second EA device where the second EA device is different from the first EA device (see Fadell: Fig.23, [0225], In embodiments where the guest does have vacation settings that may be correlated to the vacation locale, the thermostats 46 may import (block 508) the appropriate settings and implement the guest's preferred settings i.e. the first EA device setting is correlated with the second EA device and the setting is imported and is applied to the second EA device at the destination environment). Indeed, even if the guest does not have any vacation settings established, in some embodiments, the thermostats 46 may utilize the guest's home settings that can be correlated in some way with the vacation home/hotel. For example, if the vacation locale is warm, the thermostats may utilize the guest's preferred settings learned from adjustments made in the guest's home environment during the summer. If the vacation locale is cold, the thermostats may similarly use the guest's settings from the wintertime.”). See also [0227] stating “When the guest has a similar system (i.e., a thermostat system that is serviced by the same provider of the cloud-based computing system 64), the method 500 may also include enabling the guest's home system to be updated with vacation settings that are tied to adjustments made at the vacation locale for future use. The guest's home system may also learn from the adjustments made by the guest at the vacation locale in order to appropriately auto-adjust settings when the guest's home location experiences conditions that are similar to those of the vacation locale.”
determining that at least one device command coded for the second EA device is not mapped to a [setting ] command associated to a device command coded for the first EA device (see Fadell: Fig.23, [0226], “where the guest does not have vacation settings (or when the settings are not extrapolated as set forth above), the method 500 may include using (block 510) default guest settings, which may enable the guest to make settings adjustments and, in some embodiments, create schedules for the duration of the guest's stay (block 512). Outside of this time period, the guests may be prevented from scheduling adjustments, for example in the manner set forth in FIG. 19. The thermostats 46 may, in some embodiments, also learn from the guest's settings adjustments to auto-schedule settings adjustments for the duration of the guest's stay.”)
	As shown above, Horton teaches a system that uses voice commands to control smart devices and the voice commands will cause the smart device to perform an action in any home environment (see Horton: Fig.53, [0620], “ voice commands may be captured by the microphone 2220, which may be translated into control signals 2224 associated with these voice commands. Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc.) 
	Fadell teaches a system that correlates or maps users home environment smart device setting  to a destination environment after determining that the setting f or the smart device is not available in the destination environment.  
	Because both Horton and Fadell are in the same/similar field of endeavor of controlling   smart devices using a voice or setting command, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Horton to include the method that teaches the mapping of home smart device setting to destination smart device setting and importing the home smart device setting to destination smart device setting as taught by Fadell. After modification of Horton, the voice command that is used to control smart devices at home and destination environment, can also be integrated to be used to map or correlate home environment smart device and destination environment smart services and control the smart devices as thought by as taught by Fadell. One would have been motivated to make such a combination in order to provide users with a convenience, easy to use and touchless or hands-free control of smart devises. In addition, syncing Home smart device voice control commands and destination smart device commands allows guest feel more at home and provide a Personalized service away from home.

	As shown above,  Horton teaches a system that uses voice commands to control smart devices and the voice commands will cause the smart device to perform an action in any home environment. Horton further teaches providing a user with web interface to configure and control the smart device such as thermostat setting in the destination environment”). Furthermore, Fadell teaches a system that correlates or maps users home environment smart device setting to a destination environment by determining that the setting to control the smart device is not available in the destination environment. 

	However, Horton and Fadell does not teach the system that present a user interface to a user that prompts the user to define a voice command for the at least one device command coded for the second EA device. 

	However, Mutagi teaches the system wherein :
presenting a user interface to a user in a destination location that prompts the user to define a voice command for the at least one device command coded for the second EA device (see Mutagi: Fig.5, Col.12, Line 3-10,  “GUI 202 from FIG. 2 that the user 102 may utilize to create a group of devices by specifying which voice-controllable devices are to be part of the group. As illustrated, the GUI 202 includes a list of devices 502 registered as residing with the environment of the user 102. The GUI 202 also includes checkboxes for allowing the user 102 to select devices to form a part of a group.”),  that is not mapped to a voice command associated to a device command coded for the first EA device.
	Because both Horton, Fadell  and Mutagi  are in the same/similar field of endeavor of controlling  smart devices using a voice or setting command, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Horton to include the method that teaches the presentation user interface to a user in a destination location that prompts the user to define a voice command for the at least one device as taught by Mutagi. After modification of Horton, the voice command that is used to control smart devices at home and destination environment, can also be implemented by a user interface that define a voice command to control a smart device as taught by Fadell. One would have been motivated to make such a combination in order to provide users with a convenient , efficient  and way of controlling new smart device. In addition, syncing Home smart device voice control commands and destination smart device commands allows guest feel more at home and provide a personalized service away from home.

Regarding Claim 2, 
	Horton, Fadell  and Mutagi  teach all the limitations of claim 1.  Horton further teaches the method wherein the device commands coded for the first EA device comprise a command for a light switch, a command for a door lock, a command for a heating ventilation and air conditioning (HVAC) controller, or a command for an entertainment device (see Horton: Fig.5, [0154], “illustrates a system 140 where an API may be used to access and/or control one or more smart devices. In the illustrated example, a person may desire to access a number of smart home devices 10, such as a first smart home device (e.g. thermostat 10A) and second smart home devices (e.g., hazard detector 10B (e.g., a smoke or carbon dioxide detector)). In the example of FIG. 5, the first smart home device 10A is an example of a smart thermostat, such as the Nest® Learning Thermostat by Nest Labs, Inc. (a company of Google Inc.), and the second smart home devices 10B are examples of smart hazard detectors, such as the Nest® Protect by Nest Labs, Inc. ”

Regarding Claim 3, 
	Horton, Fadell  and Mutagi  teach all the limitations of claim 1.  Horton further teaches the method wherein the destination environment is associated with a hotel room, a rented location, or a residence different from the home environment (see Horton: Fig.59, [0686], “illustrates such a system 3400. A booking service 3402, such as a hotel or Bed and Breakfast website may enable reservations for one or more particular rooms. For example, the booking service 3402 includes a listing 3404 of available Bed and Breakfast locations for a particular location. Further, the listing 3404 may include an indicator 408 for smart locations that may be personalized for a user's particular desires or otherwise includes smart device capabilities.”)


Regarding Claim 4, 
	Horton, Fadell  and Mutagi  teach all the limitations of claim 4.  Horton further teaches the method, wherein building the mapping comprises analyzing a history of mapping of associations of voice commands for the first EA device to associations of voice commands for other EA devices different from the second EA device (see Horton: Fig.59, [0688], “ based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).”) . See also [0689] stating “ smart device notifications, such as active alarms of the detector 10B and/or smart device control, such as temperature control, door lock control, etc., may be temporarily provided to the user (e.g., via a guest system 3422, such as the user's smart phone, etc.) during the booked time period.”)

Regarding Claim 5, 
	Horton, Fadell  and Mutagi teach all the limitations of claim 1.  Horton further teaches the method wherein building the mapping comprises analyzing histories of mapping of associations of voice commands for other EA devices in other home environments to associations of voice commands for the second EA device (see Horton: Fig.59, [0688], “based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).”) . See also [0689] stating “ smart device notifications, such as active alarms of the detector 10B and/or smart device control, such as temperature control, door lock control, etc., may be temporarily provided to the user (e.g., via a guest system 3422, such as the user's smart phone, etc.) during the booked time period.”)

Regarding Claim 6, 
	Horton, Fadell  and Mutagi  teach all the limitations of claim 5.  Horton further teaches the method, wherein building the mapping comprises analyzing histories of mapping of associations of voice commands for other EA devices in other home environments to associations of voice commands for other devices different from the second EA device. ( see Horton: Fig.59, [0688], “ based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).”) . See also [0689] stating “ smart device notifications, such as active alarms of the detector 10B and/or smart device control, such as temperature control, door lock control, etc., may be temporarily provided to the user (e.g., via a guest system 3422, such as the user's smart phone, etc.) during the booked time period.”)

Regarding Claim 7, 
	Horton, Fadell  and Mutagi  teach all the limitations of claim 5.  Horton further teaches the method of  comparing application programming interfaces (APIs) of devices associated with the home environment and APIs of devices associated with the destination environment ( see Horton: Fig.5, [0154], “a system 140 where an API may be used to access and/or control one or more smart devices. In the illustrated example, a person may desire to access a number of smart home devices 10, such as a first smart home device (e.g. thermostat 10A) and second smart home devices (e.g., hazard detector 10B (e.g., a smoke or carbon dioxide detector)).”

Regarding independent Claim 8, 
	Horton teaches a roaming electronic assistant system (see for e.g. Fig.5 where system 140 where an API may be used to access and/or control one or more smart devices), comprising: 
a data store;  an at least one processor ; a non-transitory memory (see Horton Fig.1, [0074], “lustrates an example of a general device 10 that may that may be disposed within a building environment. In one embodiment, the device 10 may include one or more sensors 12, a user-interface component 14, a power supply 16 (e.g., including a power connection and/or battery), a network interface 18, a high-power processor 20, a low-power processor 22, a passive infrared (PIR) sensor 24, a light source 26.”); and 
an electronic assistant (EA) server application stored in the non-transitory memory (see Fig.5, [0156], “cloud service(s) 145, it may appreciated that some or all of these services may run on electronic devices that are not remote cloud-computer systems accessible by way of the Internet.”), that when executed by the processor:
receives associations of voice commands to device commands coded for a first EA device from a home EA client application executing on the first EA device, wherein the first EA device is located in a home environment (see Horton: Fig.53, [0621], “voice commands may be captured( received) by the microphone 2220, which may be translated into control signals 2224 associated with these voice commands. Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc.”),
stores the associations of the voice commands to device commands coded for the first EA device in the data store (see Horton: Fig.5, [0155], “a first application 142 sends a first device request message 144 targeted to a smart home device 10 (e.g., the smart home device 10A) into cloud service(s) 145 and, more specifically, to a first application service 146.”) see also  [0623] stating a device may send various information to the smart devices 10A-C via the cloud services 145 and/or API(s) interfacing with the smart 145)
stores the associations of voice commands to device commands coded for the second EA device in the data store (see Horton: Fig.5, [0155], “a first application 142 sends a first device request message 144 targeted to a smart home device 10 (e.g., the smart home device 10A) into cloud service(s) 145 and, more specifically, to a first application service 146.”). See also  [0623] stating that  device may send various information to the smart devices 10A-C via the cloud services 145 and/or API(s) interfacing with the smart 145), and 
sends the associations of voice commands for the second EA device to a roaming EA client application executing on the second EA device (see Horton: [0688], “based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).”)
whereby a user visiting a destination location different from the home environment is able to use voice commands used in the home environment to command the second EA device to take actions in the destination environment (see Horton: Fig.59, [0687], “an alarm prompt 3412 may enable a user to input an alarm code that is easy for the user to remember. An environment prompt 3414 may enable the user to input particular environmental settings such as a desired arrival temperature, etc. In some embodiments, the alarm and/or environmental settings (or any other customizable settings) may be pre-populated or obtained from the user's home 3418 (or other location) settings. For example, if the user maintains a 78 degree temperature when awake and occupying the house and a 73 degree temperature when sleeping and occupying the house, these temperature settings may automatically be sent and implemented at the user's booked room 3420.”)

	Examiner notes that Horton teaches or suggests a system that integrates a booking service with a thermostat, smoke/carbon monoxide detector, an alarm system ( see Horton: Fig.59, [0689], “booking service data (e.g., conditions) may be used to control smart devices and/or smart environments 10 (e.g., thermostat 10A and/or detectors 10B.”). In addition Horton teaches the system wherein the home environment smart devices setting and the destination environment smart devices working together  (see Fig.59, [0688], “based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418.”). Furthermore, Horton teaches or suggests using voice commands to control smart devices and the voice commands will cause the smart device to perform an action in any home environment ( see Horton: Fig.53, [0620], “ voice commands may be captured by the microphone 2220, which may be translated into control signals 2224 associated with these voice commands. Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc. Further, in some embodiments, status of smart devices (e.g., thermostat 10A, hazard detector 10B, and/or other smart devices 10C) may be presented via the speakers 2212 and/or 2214. For example, an alarm activation and/or deactivation status may be presented by the speakers 2212 and/or 2214.”)

Horton does not explicitly teach or suggest the system wherein :
analyzes associations of device commands coded for EA devices in home environments different from the home environment associated with the first EA device to device commands coded for a second EA device stored in the data store, where the second EA device is located in a destination environment, 
builds a mapping of the associations of voice commands for the first EA device to associations of voice commands for the second EA device based on comparing the device commands coded for the first EA device to the device commands coded for EA devices in home environments different from the first EA device based on the associations of device commands coded for EA devices in home environments different from the home environment of the first EA device to device commands coded for the second EA device, where each association of a voice command for the second EA device links a voice command to a device command coded for the second EA device, 

However, Fadell  teaches the system wherein :
analyzes associations of device commands coded for EA devices in home environments different from the home environment associated with the first EA device to device commands coded for a second EA device stored in the data store, where the second EA device is located in a destination environment (see Fadell: Fig.23, [0224], “method 500 may also include determining (block 506) ( analyzing block ) whether the guest has vacation settings (destination environment) tied to the location of the vacation home or hotel (destination environment). For example, the thermostats 46 may compare the identity of the guest (e.g., identifying information) with a database of account information stored on the cloud-based computing system 64. It should be noted that the vacation settings do not necessarily need to be associated with the particular vacation home/hotel. Rather, the vacation settings may be associated with the general location of the vacation home/hotel (e.g., the city), with a general climate of the vacation locale (e.g., tropical, dry, moderate, continental, polar), or a similar other parameter relating to the vacation home/hotel.”)
builds a mapping of the associations of [setting] commands for the first EA device to associations of [setting] commands for the second EA device based on comparing the device commands coded for the first EA device to the device commands coded for EA devices in home environments different from the first EA device (see Fadell: Fig.23, [0225], In embodiments where the guest does have vacation settings that may be correlated to the vacation locale, the thermostats 46 may import (block 508) the appropriate settings and implement the guest's preferred settings i.e. the first EA device setting is correlated with the second EA device and the setting is imported and is applied to the second EA device at the destination environment). Indeed, even if the guest does not have any vacation settings established, in some embodiments, the thermostats 46 may utilize the guest's home settings that can be correlated in some way with the vacation home/hotel. For example, if the vacation locale is warm, the thermostats may utilize the guest's preferred settings learned from adjustments made in the guest's home environment during the summer. If the vacation locale is cold, the thermostats may similarly use the guest's settings from the wintertime.”). See also [0227] stating “When the guest has a similar system (i.e., a thermostat system that is serviced by the same provider of the cloud-based computing system 64), the method 500 may also include enabling the guest's home system to be updated with vacation settings that are tied to adjustments made at the vacation locale for future use. The guest's home system may also learn from the adjustments made by the guest at the vacation locale in order to appropriately auto-adjust settings when the guest's home location experiences conditions that are similar to those of the vacation locale.”)

	As shown above, Horton teaches a system that uses voice commands to control smart devices and the voice commands will cause the smart device to perform an action in any home environment (see Horton: Fig.53, [0620], “ voice commands may be captured by the microphone 2220, which may be translated into control signals 2224 associated with these voice commands. Exemplary voice commands may include, “decrease temperature,” “increase temperature,” “set to ‘away’,” “set to ‘home’,” “turn off fan,” “turn on fan,” etc.) 
	Fadell teaches a system that correlates or maps users home environment smart device setting  to a destination environment after determining that the setting f or the smart device is not available in the destination environment.  
	Because both Horton and Fadell are in the same/similar field of endeavor of controlling   smart devices using a voice or setting command, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Horton to include the method that teaches the mapping of home smart device setting to destination smart device setting and importing the home smart device setting to destination smart device setting as taught by Fadell. After modification of Horton, the voice command that is used to control smart devices at home and destination environment, can also be integrated to be used to map or correlate home environment smart device and destination environment smart services and control the smart devices as thought by as taught by Fadell. One would have been motivated to make such a combination in order to provide users with a convenience, easy to use and touchless or hands-free control of smart devises. In addition, syncing Home smart device voice control commands and destination smart device commands allows guest feel more at home and provide a Personalized service away from home.


	

Regarding Claim 9,  
	Claim 9 is directed to a system claim and the claim has similar/same claim limitation as Claim 2 and is rejected under the same rationale.

Regarding Claim 10, 
	Claim 10 is directed to a system claim and the claim has similar/same claim limitation as Claim 3 and is rejected under the same rationale.

Regarding Claim 11,  
	Claim 11 is directed to a system claim and the claim has similar/same claim limitation as Claim 6 and is rejected under the same rationale.

Regarding Claim 12, 
	Claim 12 is directed to a system claim and the claim has similar/same claim limitation as Claim 7 and is rejected under the same rationale.

Regarding Claim 13, 
	Horton, Fadell  and Mutagi  teach all the limitations of claim 8. Fadell further teaches the system comprising: 
determining that at least one device command coded for the second EA device is not mapped to a [setting] command associated to a device command coded for the first EA device (see Fadell:Fig.23, [0024], “determining (block 506) whether the guest has vacation settings tied to the location of the vacation home or hotel. For example, the thermostats 46 may compare the identity of the guest (e.g., identifying information) with a database of account information stored on the cloud-based computing system 64. It should be noted that the vacation settings do not necessarily need to be associated with the particular vacation home/hotel.”)
presenting a user interface to a user in a destination location that prompts the user to define a [control] command for the at least one device command coded for the second EA device, […]  (see Horton : [0687], Fig.59, “the selected location is a personalized location, additional prompts 3410 may be provided. For example, an alarm prompt 3412 may enable a user to input an alarm code that is easy for the user to remember. An environment prompt 3414 may enable the user to input particular environmental settings such as a desired arrival temperature, etc.. , i.e.  the user is provided with an nest web interface to configure and control the smart device such as thermostat setting in the destination environment”)
adding at least one association of a voice command to a device command coded for the second EA device to the associations of voice commands for the second EA device based on user input received from the user interface presented in the destination location (see Horton: Fig.59,  because the selected location is a personalized location, additional prompts 3410 may be provided. For example, an alarm prompt 3412 may enable a user to input an alarm code that is easy for the user to remember. An environment prompt 3414 may enable the user to input particular environmental settings such as a desired arrival temperature, etc. In some embodiments, the alarm and/or environmental settings (or any other customizable settings) may be pre-populated or obtained from the user's home 3418 (or other location) settings.”),
 
	As shown above,  Horton teaches a system that uses voice commands to control smart devices and the voice commands will cause the smart device to perform an action in any home environment. Horton further teaches providing a user with web interface to configure and control the smart device such as thermostat setting in the destination environment”). Furthermore, Fadell teaches a system that correlates or maps users home environment smart device setting to a destination environment by determining that the setting to control the smart device is not available in the destination environment. 

	However, Horton and Fadell does not teach the system that present a user interface to a user that prompts the user to define a voice command for the at least one device command coded for the second EA device. 

	However, Mutagi teaches the system wherein :
presenting a user interface to a user in a destination location that prompts the user to define a voice command for the at least one device command coded for the second EA device (see Mutagi: Fig.5, Col.12, Line 3-10,  “GUI 202 from FIG. 2 that the user 102 may utilize to create a group of devices by specifying which voice-controllable devices are to be part of the group. As illustrated, the GUI 202 includes a list of devices 502 registered as residing with the environment of the user 102. The GUI 202 also includes checkboxes for allowing the user 102 to select devices to form a part of a group.”),  that is not mapped to a voice command associated to a device command coded for the first EA device.
	Because both Horton, Fadell  and Mutagi  are in the same/similar field of endeavor of controlling  smart devices using a voice or setting command, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Horton to include the method that teaches the presentation user interface to a user in a destination location that prompts the user to define a voice command for the at least one device as taught by Mutagi. After modification of Horton, the voice command that is used to control smart devices at home and destination environment, can also be implemented by a user interface that define a voice command to control a smart device as taught by Fadell. One would have been motivated to make such a combination in order to provide users with a convenient , efficient  and way of controlling new smart device. In addition, syncing Home smart device voice control commands and destination smart device commands allows guest feel more at home and provide a personalized service away from home.

Regarding Claim 14, 
	Horton, Fadell and Mutagi  teach all the limitations of claim 8. Fadell further teaches the system wherein building the mapping comprises analyzing a history of mapping of associations of voice commands for the first EA device to associations of voice commands for other EA devices different from the second EA device  (see Horton: Fig.59, [0688], “ based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).”) . See also [0689] stating “ smart device notifications, such as active alarms of the detector 10B and/or smart device control, such as temperature control, door lock control, etc., may be temporarily provided to the user (e.g., via a guest system 3422, such as the user's smart phone, etc.) during the booked time period.”)

11.	Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Horton in view of Fadell and Mutagi as applied to claim 1-14 as shown above and in further view of Fein et al (Pub. No: US 20100250707 A1, Filing date 2010-09-30) 

Regarding Claim 21, 
Horton, Fadell and Mutagi teaches all the limitations of claim. The method of claim 1 further comprising :
in response to a user traveling to a destination location different from a home location of the user, accessing user preferences in a data store by an electronic assistant (EA) server application executing on a computer (see Horton: Fig.59, [0688], “ based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings (ser preferences ) may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor). See also Fadell  in [0071] and [0218] teaching how the  central server or cloud-computing system 64 may also store and send user preferences to one or more of the devices 10 to implement settings associated with the guest. ” and [0218] stating “the request may be a request to import settings from the guest's preferences associated with a home account of the guest (e.g., an account with the same cloud-based computing system 64 as the primary user) into one or more of the thermostats 46. When the primary user allows the request, one or more thermostats 46 may override current primary user or other user settings (including established schedules) to implement the guest's settings.”), […]
establishing communication by the EA server application with an electronic concierge application associated with the destination location, where the electronic concierge application executes on a computer (see Horton : Fig.59 , [0683], the guest system 3422 establishing a communication with Cloud computing server 145, “during the booking time period a temporary key may be provided to the guest (e.g., via email and/or MMS messaging to the guest system 3422). Additionally, a temporary key may be provided to service employees during their expected occupancy.”)
sending the user preferences by the EA server application to the electronic concierge application ( see Horton: Fig.59, [0688], “based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).”

	As shown above, Horton and Fadell teaches all the limitations of claim 21. Horton teaches a system that integrates a booking service with user smart devices such as thermostat, smoke/carbon monoxide detector and an alarm system setting preferences in different locations. Fadell teaches the system that provide a guest (user traveling to hotel ) with a settings that allows user to import home smart device preference setting.

 However, Horton, Fadell and Mutagi  does not explicitly teach or suggest that comprise:
user preferences are associated with entertainment preferences and eating preferences (see Dalley: Fig.15, [0067], “information for the system needs to be initialized. Initialization 64 may occur when a user registers for the system. For example, a user may specify different types of information, such as entertainment preferences, restaurant preferences, hotel preferences, travel preferences and the like.”); 
in response to the user initializing a destination EA client application executing on an EA device in the destination location (see Dalley: Fig.15, [0067], “ Once the system is initialized, various information is stored by the system, for example, first, second and third types and/or values of information may be stored at 65..”), requesting entertainment and eating recommendations by the destination EA client application from the electronic concierge application (see Dalley: Fig.15, [0067], “ terminal 10 may have access to information specific to the user, where the information may be based on previous choices by the user, preferences established by the user, and/or aggregated data based on choices made by other users having certain characteristics. For example, a local entertainment icon (such as the "Local Food, Shows and Fun" icon depicted in FIG. 2) may provide a menu of local restaurants, clubs, attractions, current events, and the like.”), where the recommendations are associated with entertainment opportunities and eating opportunities available from the destination location (see Dalley: Fig.15, [0041],  “The recommendation information may then be associated with information related to the facility. The facility information may be related to services and/or products available inside or outside of the facility. For example, facility information may be related to advertising, entertainment, and/or other information disclosed herein or any other information that may be desirable to display on terminal 10. Based at least in part on the recommendation information and the facility information, a first user option and a second user option may be provided to the first user and the second user at 69 and 70. ”); and
presenting entertainment and eating recommendations to the user by the EA client application (see Dalley: Fig.15, “When options are displayed at 66, 69, 70, and/or 73, the user may make a selection based on the displayed information. When a user selection is received at 75, the selection is routed to the appropriate entity at 76. For example, a request based on advertising may direct the user to an Internet website for the entity who sponsored the advertisement. In other embodiments, the advertisement may direct the user to an ordering system relating to the advertisement.”)
	Because Horton, Fadell and Mutagi and Dalley are in the same/similar field of endeavor of controlling smart devices and providing to a user information, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Horton to include the method that teaches entertainment, food or any other activity to the user based on user preference and user location t as taught by Dalley. After modification of Horton, the system that integrates a booking service with smart home devices such as thermostat, smoke/carbon monoxide detector, an alarm system can also provide activity or entertainment or service or restaurant recommendation to the user based on user location and preference as taught by Dalley. One would have been motivated to make such a combination in order facilitate an enhanced experience of a user during travel or hotel stay by providing time saving, efficient and relevant information to the user.( see Dalley [0006])

Regarding Claim 22, 
	Horton, Fadell, Mutagi and Dalley  teaches all the limitations of claim 21.  Horton further teaches the method wherein the destination location is associated with a hotel room, a rented location, or a residence different from the home location (see Horton: Fig.59, [0686], “illustrates such a system 3400. A booking service 3402, such as a hotel or Bed and Breakfast website may enable reservations for one or more particular rooms. For example, the booking service 3402 includes a listing 3404 of available Bed and Breakfast locations for a particular location. Further, the listing 3404 may include an indicator 408 for smart locations that may be personalized for a user's particular desires or otherwise includes smart device capabilities.”)

Regarding Claim 23, 
	Horton, Fadell, Mutagi and Dalley  teaches all the limitations of claim 21. Horton further teaches the method wherein receiving a report identifying a user preference by the EA server application from a home EA client application (see Horton: Fig.5, [0722], “After receiving the indication from the camera 72, the cloud services 145 may send a control signal to smart lights, indicating that the lights should be dimmed or turned off.”)  and storing the user preference in the data store by the EA server application, wherein the home EA learns the user preference by monitoring user activities (see Horton: Fig.5, [0103], “he smart thermostat 46 and other smart devices “learn” by observing occupant behavior. For example, the smart thermostat learns occupants' preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home, for example. According to embodiments, when a guest controls the smart devices, such as the smart thermostat, the smart devices do not “learn” from the guest. This prevents the guest's adjustments and controls from affecting the learned preferences of the occupants.”)

Regarding Claim 24, 
	Horton , Fadell,  Dalley teaches all the limitations of claim 21. Horton further teaches the method further comprising:
receiving a report identifying a user preference by the EA server application from a home EA client application and storing the user preference in the data store by the EA server application  (see Horton: Fig.5, [0722], “After receiving the indication from the camera 72, the cloud services 145 may send a control signal to smart lights, indicating that the lights should be dimmed or turned off.”)  , wherein the home EA client application learns the user preference by prompting a user to input information defining the user preference see Horton: Fig.5, [0103], “he smart thermostat 46 and other smart devices “learn” by observing occupant behavior. For example, the smart thermostat learns occupants' preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home, for example. According to embodiments, when a guest controls the smart devices, such as the smart thermostat, the smart devices do not “learn” from the guest. This prevents the guest's adjustments and controls from affecting the learned preferences of the occupants.”)

Regarding Claim 25, 
	Horton, Fadell,  Mutagi and Dalley teaches all the limitations of claim 21. Horton further teaches the method further comprising:
receiving a report identifying a user preference by the EA server application from an out-of-home EA client application (see Horton: Fig.5, “first application 142 is a navigation application that sends estimated-time-of-arrival (ETA) information in the device request messages 144. By sending a number of ETA messages as the device request messages 144, the first application 142 may be used to cause the smart home devices 10A and/or 10B to be prepared when a person arrives home. Thus, as an example, the first application 142 may send occasional device request messages 144 indicating the ETA to the first application service 146, which may forward this information to the device service 84 (e.g., via an API 90 of the cloud services 145.”)), and storing the user preference in the data store by the EA server application, wherein the out- of-home EA client learns the user preference by monitoring user activities see Horton: Fig.5, [0103], “the smart thermostat 46 and other smart devices “learn” by observing occupant behavior. For example, the smart thermostat learns occupants' preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home, for example. According to embodiments, when a guest controls the smart devices, such as the smart thermostat, the smart devices do not “learn” from the guest. This prevents the guest's adjustments and controls from affecting the learned preferences of the occupants.”)

Regarding Claim 26, 
	Horton, Fadell , Mutagi and Dalley teaches all the limitations of claim 21. Horton further teaches the method further comprising:
receiving a report identifying a user preference by the EA server application from an out-of-home EA client application  (see Horton: Fig.5, “first application 142 is a navigation application that sends estimated-time-of-arrival (ETA) information in the device request messages 144. By sending a number of ETA messages as the device request messages 144, the first application 142 may be used to cause the smart home devices 10A and/or 10B to be prepared when a person arrives home. Thus, as an example, the first application 142 may send occasional device request messages 144 indicating the ETA to the first application service 146, which may forward this information to the device service 84 (e.g., via an API 90 of the cloud services 145.”)), and storing the user preference in the data store by the EA server application, wherein the out- of-home EA client learns the user preference by prompting a user to input information defining the user preference (see Horton: Fig.59, [0688], “based upon the dates selected in the booking service 3402, the cloud services 145 may provide the settings input at the prompts 3410 and/or the settings obtained from the house 3418. Thus, if the user booked a rental from December 1 through December 10, the user's settings may be automatically implemented via the cloud service 145 during those time periods. This may enable a user to provide an preferred temperature that may override a default temperature of the thermostat 102 (e.g., provided by the lessor).)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177